Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marenco (US 2010/0181645 A1).
Regarding independent claim 1: Marenco teaches (e.g., Figs. 5-6) an electronic chip comprising: 
an electronic circuit ([0078]: 2) disposed on a front face of a substrate ([0048]: the circuit arrangement 2 on the front side of the substrate 1); and
an embrittlement structure comprising at least blind holes ([0060]: 21) each extending through a rear face of the substrate ([0060]: through substrate 1) and a part of a thickness of the substrate (partially through substrate 1) and each including a                         
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     (hole 21, includes trenches 3 having smaller diameters, in addition, the shape of the hole 21 is non circular but including corners having a radius of curvature R smaller than hole 21; hole 21 has a surface area S>                         
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ). 
For clarification, note that the intended use of a device structure does not distinguish the claim from the prior art.
where the claimed invention and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Regarding claim 3: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends,
wherein the closed outer contour of the cross-section of each of the blind holes, in the plane parallel with the rear face of the substrate, is one of a substantially polygonal shape with rounded corners of radii of curvature of value R,  and cross-shaped comprising ends and/or junctions of arms of the cross which are rounded and which have radii of curvature of value R (Fig. 5, [0073]-[0075]: outer contour of the cross-section of each of the blind holes 21 has a substantially polygonal shape with rounded corners of radii of curvature of value R). 
Regarding independent claim 8: Marenco teaches (e.g., Figs. 5-6) a method for producing an electronic chip comprising:
producing an electronic circuit ([0078]: 2) on a front face of a substrate ([0048]: 1) and
>                         
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     (hole 21, includes trenches 3 having smaller diameters, in addition, the shape of the hole 21 is non circular including corners having a radius of curvature R smaller than hole 21; hole 21 has a surface area S>                         
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ).
For clarification, note that the intended use of a device structure does not distinguish the claim from the prior art.
where the claimed invention and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marenco (US 2010/0181645 A1).
Regarding claim 2: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends.
Marenco does not expressly teach that a shape of the closed outer contour of the cross-section of each of the blind holes is such that a value of a ratio S/                        
                            (
                             
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            )
                        
                     is between about 20 and 100.
However, Marenco teaches closed outer contour of the cross-section of each of the blind holes is such that it is at least 20 times larger than the inner trenches, since it includes 4 times 4 inner trenches spaced from each other; this will teach an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the range of diameters and arrive at “a shape of the closed outer contour of the cross-section of each of the blind holes is such that a value of a ratio S/                        
                            (
                             
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            )
                        
                     is between about 20 and 100”, for better suit the needs of the current device.
Regarding claim 11: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends.
Marenco does not expressly teach that a shape of the closed outer contour of the cross-section of each of the blind holes is such that a value of a ratio S/(                        
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ) is greater than or equal to 50. 
However, Marenco teaches closed outer contour of the cross-section of each of the blind holes is such that it is at least 20 times larger than the inner trenches, since it includes 4 times 4 inner trenches spaced from each other; this will teach an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the range of diameters and arrive at “a shape of the closed outer contour of the cross-section of each of the blind holes is such that a value of a ratio S/(                        
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ) is greater than or equal to 50”, for better suit the needs of the current device.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marenco (US 2010/0181645 A1) in view of DeNatale et al. US 20100110607 A1
DeNatale et al. US 20100110607 A1 [0029]: this is shown in FIG. 1e. (If the capacitor is non-floating, conductive material layer 44 is deposited using ALD directly onto substrate 20 and onto the interior walls of the aperture, such that layer 44, and thus one terminal of the capacitor, are in contact with substrate 20 and therefore at ground potential)
Regarding claim 5: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends.
Marenco does not expressly teach that an electrically conductive layer is directly formed on inner walls of the blind holes.
DeNatale teaches an electronic chip comprising a blind hole ([0024]: 30/32).
DeNatale further teaches that an electrically conductive layer ([0029]: 44) is directly formed on inner walls of the blind holes ([0024]: 30/32).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Marenco, the electrically conductive layer being directly formed on inner walls of the blind holes, as taught by DeNatale, for the benefit of placing the device a ground potential, for better controlling the voltage across the device during operation.

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marenco (US 2010/0181645 A1) in view of Lamy et al., hereinafter606 (US 2015/0108606 A1).
Regarding claim 6: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends. 
Marenco does not expressly teach that the device further includes
at least one resistive element disposed on the rear face of the substrate and plumb with at least a part of the electronic circuit; and 
at least two electrically conductive vias extending through the substrate and extending between the front and rear faces of the substrate, each electrically connected to the electronic circuit and to one of ends of the resistive element such that a value of an electrical resistance of the resistive element can be measured by the electronic circuit.
Lamy606 teaches (e.g., Fig. 4) an electronic chip comprising a substrate ([0086]: 102) and an electronic circuit ([0086]: 108),
at least one resistive element ([0086]: a coil is considered a resistive element) disposed on the rear face of the substrate ([0086]: 102) and plumb with at least a part of the electronic circuit ([0086]: 108); and
at least two electrically conductive vias ([0086]: 116/114) extending through the substrate and extending between the front and rear faces of the substrate 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Marenco, the at least one resistive element disposed on the rear face of the substrate and plumb with at least a part of the electronic circuit; and at least two electrically conductive vias extending through the substrate and extending between the front and rear faces of the substrate, each electrically connected to the electronic circuit and to one of ends of the resistive element such that a value of an electrical resistance of the resistive element can be measured by the electronic circuit, as taught by Lamy606, for the benefit of better reacting to change in capacitance due to over etching of the back of the substrate to expose the chips, and thus ensure detection of possible exposure of device to damage.
Regarding claim 7: Marenco and Lamy606 teach the claim limitation of the electronic chip according to claim 6,  on which this claim depends, 
wherein the resistive element includes at least one electrically conductive track having at least one coil pattern and/or several alternating, interlocked, wound, or interlaced patterns (Lamy606: [0086]: coil used as inductive coupling).
Regarding claim 9: Marenco teaches the claim limitation of the method according to claim 8,  on which this claim depends.
Marenco does not expressly teach that the method
further including producing a resistive element disposed on the rear face of the substrate and plumb with at least a part of the electronic circuit; and of at least two electrically conductive vias extending through the substrate and extending between the front and rear faces of the substrate, each electrically connected to the electronic circuit and to one of ends of the resistive element such that a value of an electrical resistance of the resistive element can be measured by the electronic circuit.
Lamy606 teaches (e.g., Fig. 4) method comprising providing a substrate ([0086]: 102) and an electronic circuit ([0086]: 108),
further including producing  a resistive element ([0086]: a coil is considered a resistive element) disposed on the rear face of the substrate ([0086]: 102) and plumb with at least a part of the electronic circuit ([0086]: 108); and at least two electrically conductive vias ([0086]: 116/114) extending through the substrate and extending between the front and rear faces of the substrate (102), each electrically connected to the electronic circuit (108) and to one of ends of the resistive element ([0086]: coil) such that a value of an electrical resistance of the resistive element can be measured by the electronic circuit (the interconnection of the resistive element and the electronic circuit, is such that an electrical resistance of the resistive element can be measured).

Regarding claim 10: Marenco and Lamy606 teach the claim limitation of the method according to claim 9,  on which this claim depends, 
wherein producing the electrically conductive vias and the blind holes comprises:
producing an etching mask on the rear face of the substrate, a pattern whereof defines the cross-sections, in the plane parallel with the rear face of the substrate, of the electrically conductive vias and the blind holes; and etching through the rear face of the substrate according to the pattern of the etching mask (Marenco: [0027] and [0053]: etching mask used on the rear face of the substrate1 to produce the blind holes 21; The feedthroughs are etched up to the front side in this manner, and the trenches, depending on the cross-sectional area, only have a depth of 30% to 80%, e.g. 70% of the substrate thickness).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marenco (US 2010/0181645 A1) in view of Varghese et al. (US 2013/0313718 A1).
Regarding claim 4: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends, 
and that the radii of curvature included in the shapes of the closed outer contours of the cross-sections of said blind holes are substantially similar to one another ([0052], [0057] and [0060]: radii of curvature included in the shapes of the closed outer contours of the cross-sections of said blind holes (21) are substantially similar to one another).
Marenco does not expressly teach that the blind holes are such that the surfaces of the cross-sections of said blind holes are different from one another.
Varghese teaches (e.g., Figs. 5-9) an electronic chip comprising a substrate ([0025]: 16) and blind holes ([0024] and [0027]: 22/20), 
wherein the blind holes ([0024] and [0027]: 22/20) are such that the surfaces of the cross-sections of said blind holes are different from one another ([0018]-[0019], [0024] and [0027]: 22/20).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Marenco, the blind holes which are such that the surfaces of the cross-sections of said blind holes are different from one another, as taught by Varghese, for the benefit of increasing the flexibility of .

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an electronic chip comprising:
“at least one blind hole having a cross-section with a surface area              
                
                    
                        S
                    
                    
                        1
                    
                
            
        , and a first closed outer contour having, in the plane parallel with the rear face of the substrate, a substantially polygonal shape with rounded corners of radii of curvature of value              
                
                    
                        R
                    
                    
                        1
                    
                
            
        , such that              
                
                    
                        S
                    
                    
                        1
                    
                
            
        > π.            
                 
                
                    
                        R
                    
                    
                        1
                    
                    
                        2
                    
                
            
         , and 
at least one blind hole having a cross-shaped cross-section with a surface area             
                
                    
                        S
                    
                    
                        2
                    
                
            
         and a second closed contour comprising ends and/or junctions of arms of the cross which are rounded and which have radii of curvature of value             
                
                    
                        R
                    
                    
                        2
                    
                
                 
            
        such that             
                
                    
                        S
                    
                    
                        2
                    
                
            
        > π.            
                 
                
                    
                        R
                    
                    
                        2
                    
                    
                        2
                    
                
            
        

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an electronic chip comprising:

surface areas of the cross-sections of at least two of the blind holes are different from one another;
radii of curvature of the corners are substantially similar to one another; and depths of the at least two blind holes are different from one another”.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Regarding independent claims 1 and 8: Applicant stated that the reference of Marenco does teach the claimed invention because in contrast to the claim limitation of “an embrittlement structure”, the Marenco reference teaches a capacitor which will be destroyed in the substrate is thinned.
In response to this remark, Examiner would like to remind Applicant that for a device structure, the claimed structure is the focus not the manner in which the device will operate; therefore, the claimed structure is disclosed by a reference, then Examiner is not precluded from using the reference for purpose of examination, since two devices having the same structure are expected to have the same properties.    
The capacitors are trench capacitors comprising blind holes that extend through the rear of the substrate; the blind holes comprise cross sections in a plane parallel to the substrate as taught by Marenco as rejected above; the shape of the trenches from                         
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                        
                    > π.                        
                             
                            
                                
                                    R
                                
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    .
Thus Marenco teaches the limitation of claims 1 and 8, at least as claimed, absent any further description of the cross section of the trench.
For clarification, note that the intended use of a device structure does not distinguish the claim from the prior art.
where the claimed invention and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Regarding claim 2: Applicant argued that the range of the ratio of 20 to 100 is not rendered obvious by Marenco. However, as shown above, although the range is directly taught the proportion of the trenches and round edges of the trench would suggest to one of ordinary skill in the art at the time of the effective filling date to consider a ratio in a similar range even if there is no overlapping of the ranges. 
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003). See MPEP.

The remaining claims are rejected as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826